DETAILED ACTION

This action is in response to the application filed on 5/13/2021. 
      Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/15/2021 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 11, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Liao et al. (US 20210176479 A1).

























1. A method for video coding performed by at least one processor, the method comprising: 
obtaining video data; 
obtaining a coding unit (CU) block of the video data; 
“[0047] Referring to FIG. 2, input video signal 202 may be processed block by block. For example, the video block unit may be a 16×16 pixel block (e.g., a macroblock (MB)). The size of the video block units may vary, depending on the coding techniques used, and the required accuracy and efficiency. In HEVC, extended block sizes (e.g., a coding tree unit (CTU)) may be used to compress video signals of resolution, e.g., 1080p and beyond…”

determining whether a flag of the CU block is set to a predetermined flag condition; 
“[0087] Syntax element sps_act_enabled_flag being equal to 1 specifies that adaptive colour transform may be used and the cu_act_enabled_flag may be present in the coding unit syntax…”

determining whether a tree type of the CU block is set to a predetermined tree type; 
“[0047]…A CTU can be further divided into coding units (CUs) using, for example, quad-tree, binary tree, or ternary tree…”

determining whether to signal an adaptive color transform (ACT) flag based on any of whether the flag of the CU block is set to the predetermined flag condition and whether the tree type of the CU block is set to the predetermined tree type; and 
“[0077] FIG. 13 illustrates an exemplary Table 7 showing exemplary palette mode related syntax, according to some embodiments of the present disclosure. As shown in Table 7 of FIG. 13, when the chroma format of a sequence is 4:4:4, a flag (e.g., syntax element sps_act_enabled_flag) in SPS is signaled to indicate whether the ACT is enabled in this sequence. When ACT is enabled, a flag is transmitted at the CU level indicating ACT is applied or not.”

“[0047]…A CTU can be further divided into coding units (CUs) using, for example, quad-tree, binary tree, or ternary tree…”

coding the video data based on a whether the ACT flag is signaled.
“[0047] Referring to FIG. 2, input video signal 202 may be processed block by block. For example, the video block unit may be a 16×16 pixel block (e.g., a macroblock (MB)). The size of the video block units may vary, depending on the coding techniques used, and the required accuracy and efficiency. In HEVC, extended block sizes (e.g., a coding tree unit (CTU)) may be used to compress video signals of resolution, e.g., 1080p and beyond…”

2. The method according to claim 1, wherein determining whether to signal the ACT flag is based on only whether the flag of the CU block is set to the predetermined flag condition.
“[0077] FIG. 13 illustrates an exemplary Table 7 showing exemplary palette mode related syntax, according to some embodiments of the present disclosure. As shown in Table 7 of FIG. 13, when the chroma format of a sequence is 4:4:4, a flag (e.g., syntax element sps_act_enabled_flag) in SPS is signaled to indicate whether the ACT is enabled in this sequence. When ACT is enabled, a flag is transmitted at the CU level indicating ACT is applied or not.”

4. The method according to claim 1, wherein the predetermined tree type indicates a single tree type, and wherein the predetermined flag condition comprises sps act enabled flag being equal to 1.
“[0087] Syntax element sps_act_enabled_flag being equal to 1 specifies that adaptive colour transform may be used and the cu_act_enabled_flag may be present in the coding unit syntax…”
“[0047]…A CTU can be further divided into coding units (CUs) using, for example, quad-tree, binary tree, or ternary tree…”

5. The method according to claim 1, wherein determining whether to signal an adaptive color transform (ACT) flag is implemented regardless of whether a prediction mode of the CU is an intra mode.
“[0077] FIG. 13 illustrates an exemplary Table 7 showing exemplary palette mode related syntax, according to some embodiments of the present disclosure. As shown in Table 7 of FIG. 13, when the chroma format of a sequence is 4:4:4, a flag (e.g., syntax element sps_act_enabled_flag) in SPS is signaled to indicate whether the ACT is enabled in this sequence. When ACT is enabled, a flag is transmitted at the CU level indicating ACT is applied or not.”

6. The method according to claim 1, further comprises determining whether transform unit (TU) coded flags are both zero and whether the CU is coded with an ACT mode.
“[0068] Embodiments of the present disclosure can support a mode where the chroma residuals are coded jointly. Instead of separately signaling Cb and Cr chroma residuals, only one single joint chroma residual block is signaled when a transform unit (TU) is coded using this mode. FIG. 7 illustrates an exemplary Table 3 showing exemplary reconstruction of chroma residuals, according to some embodiments of the present disclosure. As depicted in Table 3 of FIG. 7, the two chroma residuals (resCb and resCr) blocks are derived using the transmitted joint chroma residual block (resJointC), tu_cbf_cb, tu_cbf_cr, and CSign. The syntax elements tu_cbf_cb and tu_cbf_cr are two flags signaled at TU level indicating whether residuals are present or not. CSign is a sign value specified in the slice header.”

“[0047]…A CTU can be further divided into coding units (CUs) using, for example, quad-tree, binary tree, or ternary tree…”

“[0077] FIG. 13 illustrates an exemplary Table 7 showing exemplary palette mode related syntax, according to some embodiments of the present disclosure. As shown in Table 7 of FIG. 13, when the chroma format of a sequence is 4:4:4, a flag (e.g., syntax element sps_act_enabled_flag) in SPS is signaled to indicate whether the ACT is enabled in this sequence. When ACT is enabled, a flag is transmitted at the CU level indicating ACT is applied or not.”

7. The method according to claim 6, wherein the TU coded flags are flags of chrominance channels.
“[0068] Embodiments of the present disclosure can support a mode where the chroma residuals are coded jointly. Instead of separately signaling Cb and Cr chroma residuals, only one single joint chroma residual block is signaled when a transform unit (TU) is coded using this mode. FIG. 7 illustrates an exemplary Table 3 showing exemplary reconstruction of chroma residuals, according to some embodiments of the present disclosure. As depicted in Table 3 of FIG. 7, the two chroma residuals (resCb and resCr) blocks are derived using the transmitted joint chroma residual block (resJointC), tu_cbf_cb, tu_cbf_cr, and CSign. The syntax elements tu_cbf_cb and tu_cbf_cr are two flags signaled at TU level indicating whether residuals are present or not. CSign is a sign value specified in the slice header.”

Regarding the claims 11, 12, 14-17 and 20, they recite elements that are at least included in the claims 1, 2, 4, 5-7 and 1 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory and computer readable medium in the claims, see [155]-[158] in the reference.



Allowable Subject Matter






Claims 3, 8-10, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rapaka et al. (US 20160100168 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481